DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.

Status of Claims
	Claims 20 has been amended.  Claims 20, 27, 28, 30-32 and 35-38 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  The Examiner’s response to Applicant’s arguments is incorporated below.  New grounds of rejection are set forth, necessitated by claim amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 27, 28, 30-32 and 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are directed to a method of differentiating among hepatocellular carcinoma (HCC), colon adenocarcinoma (CAC), and colon adenocarcinoma (CAC)… etc. in lines 1-3 and (2) CAC has a pattern in which the CAC is maintained in a dark state, is gradually brightened in darker state than the normal liver tissue, or has a bright circle only in the rim over time after administering the contrast agent; and (3) CAC has a pattern in which the CAC is maintained in a dark state, is gradually brightened in a darker state than the normal liver tissue, or has a bright circle only in the rim over time after administering the contrast agent in lines 21-26.  It is noted that CAC and the pattern associated therewith is stated twice.  
It is further noted that line recites “gradual increased brightness and a gradual after decreased brightness after reaching a maximum brightness after the administration”.  The recitation of “gradual after decreased brightness” is unclear.  Does Applicant intend “gradual decreased brightness”?  Clarification is requested.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20, 27, 28, 30-32 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (KR 2016023963, English language translation).
The instant claims are directed to a method of differentiating among hepatocellular carcinoma (HCC), colon adenocarcinoma (CAC), and colon adenocarcinoma (CAC), comprising administering a contrast agent to a subject; obtaining liver-specific magnetic resonance imaging (MRI) by continuously imaging the liver tissue of the subject over time; and extracting a temporal change pattern of the MRI of the liver tissue, wherein the contrast agent is a liver-specific contrast agent, comprising manganese silicate nanoparticles capable of releasing manganese ions under acidic conditions, wherein the manganese ions are specifically accumulated in the liver tissue to produce a specifically distinguishable serial contrast enhancement change in the liver MRI, wherein an MRI change pattern of the normal liver tissue has a pattern of a gradual increased brightness and a gradual after decreased brightness after reaching a maximum brightness after the administration, wherein relative to the MRI change pattern of the normal liver tissue, (1) HCC has a pattern in which the hepatic cell carcinoma begins to brighten at the time the normal liver tissue reaches the maximum brightness and then maintains the brightness; (2).. and (3) CAC has a pattern in which the CAC is maintained in a dark state, is gradually brightened in darker state than the normal liver tissue, or has a bright circle
only in the rim over time after administering the contrast agent.

Lee discloses doping manganese ions into amorphous silica (SiO2) nanoparticles, which are pH-responsive materials that release manganese ions (Mn2 +) under acidic conditions. And by confirming that it is possible to obtain MR images that cause time-sequential signal augmentation in lesion tissues, thereby increasing their contrast ratio and improving lesion visualization in liver MR images. In addition, the present inventors have developed a method for producing the manganese ions doped silica nanoparticles that can be used as MRI contrast agent (page 2).
The manganese ions in the manganese ions doped silica (Mn-SiO2) nanoparticles used in the present invention is 0.5-20% by weight based on the total weight of the Mn-SiO2 nanoparticles It is included, more preferably 1-10% by weight, even more preferably 1.5-6% by weight. When Mn-SiO2 nanoparticles contain manganese ions in the above amount, the contrast enhancement effect as MRI contrast agent is improved (page 4).
According to another preferred embodiment of the invention, said MRI contrast agent has liver or spleen specificity. As used herein, the term "specificity" refers to a phenomenon in which the MRI contrast agent of the present invention accumulates (or targets) in a relatively large amount to a specific organ or tissue in vivo. The MRI contrast agent of the present invention accumulates specifically in normal liver or spleen tissue and is very useful for diagnosing diseases or disorders with abnormalities in the liver or spleen (eg, abnormal growth of cells, ie, formation of tumor cells) (page 5).
For in vivo experiments, an orthotopic xenograft model of human HCC was constructed by inoculating HepG2 cells (1 × 10 6) between nude mice. The cells were grown for 4-6 weeks until the tumors reached the appropriate size. Mn-SiO2 nanoparticles were intravenously injected (3 mg Mn / mouse body weight in kg) through the tail vein of the HCC xenograft model, and T1- and T2-weighted liver MR images were collected continuously. 501-231-4285
Prior to injection of the contrast agent, T1-weighted MR images of both liver parenchyma and HCC tissue showed nonspecific iso signal intensities that were difficult to distinguish from each other (FIG. 6). Ml-SiO2 nanoparticles injected 0.5-h after Mn-SiO2 nanoparticle injection into the mouse model showed that the parenchymal tissue showed only a little high signal intensity. However, subsequent T1-weighted MR images at later times showed slow but obvious signal enhancement in the parenchymal tissue, which would have been caused by the progressive release of T1-contrast Mn2+ ions from inactive Mn-SiO2 nanoparticles. Maximum signal enhancement in the parenchyma was observed in the images 6-h after injection. On the other hand, compared with the parenchyma, HCC tissues showed substantially different contrast enhancement behavior in the course of the Mn-SiO2 - enhanced MR imaging. First, after 6-h of contrast agent injection, the signal intensity of HCC tumors did not affect T1-weighted MR images, so that HCC tissues exhibited relatively low aspects of hypointense compared to normal parenchymal tissues that were brightly enhanced in the background. Indicated. As a result, images acquired 3 to 6-h after contrast injection showed the most enhanced contrast resolution between HCC tissues and normal liver tissues, making the HCC tissues sufficiently clear for near perfect observation on T1- weighted MR images. These results can be explained by the preferential uptake of Mn-SiO2 nanoparticles by Kupffer cells, which are located only in the parenchyma of normal liver and activate the MR imaging effect in an acidic endosomal environment. Mn-SiO2 nanoparticles did not affect the HCC tissue during the same period may be due to the lack of Cooper cells in the tissue. Maximum enhancement was observed 6-h after contrast injection. Thereafter, the T1-emphasis signal intensity of the parenchyma decreased steadily over time, which may be due to the release of Mn2+ ions through the biliary system. Thus, signal intensity of the parenchymal tissue was restored to almost baseline levels in all T1-weighted images within 24-h of contrast injection. A notable observation during this period was that HCC tissues were brightly enhanced through the uptake of Mn2+ ions, excreted and diffused out of the cells from Cooper cells, while the T1-weighted signal intensity of the parenchyma decreased. As a result, T1-weighted images of 24-48 h after Mn-SiO2 nanoparticle injection showed significantly higher hyperintense in HCC tissue compared to the recovered parenchymal tissue, which was observed during the initial period of contrast injection. In contrast to that. Thus, Mn-SiO2-enhanced T1-weighted MR images provided sufficient contrast to distinguish HCC tissues from normal liver tissues 24 to 48-h after contrast agent injection. T2-weighted MR images of mouse models injected with Mn-SiO2 nanoparticles showed no significant effect on either HCC or hepatic parenchymal tissue, which was much lower T2 for both Mn-SiO2 and released Mn2+ ions. This may be due to the contrast effect (pages 15-16).
Regarding the limitation of differentiating among HCC, CAC and CAC, it is respectfully submitted that HCC is identified, thus differentiated, for example “compared with the parenchyma, HCC tissues showed substantially different contrast enhancement behavior in the course of the Mn-SiO2 enhanced MR imaging”. 
	With regard to the limitation wherein normal liver tissue has a pattern of gradual increased brightness and a gradual decreased brightness after reaching a maximum brightness after administration and wherein HCC has a pattern in which the HCC begins to brighten at the time the normal liver tissue reaches the maximum brightness and then maintains the brightness, see for example pages 15-16.  “Maximum enhancement was observed 6-h after contrast injection. Thereafter, the T1-emphasis signal intensity of the parenchyma decreased steadily over time… signal intensity of the parenchymal tissue was restored to almost baseline levels in all T1-weighted images within 24-h of contrast injection. A notable observation during this period was that HCC tissues were brightly enhanced … while the T1-weighted signal intensity of the parenchyma decreased
As a result, T1-weighted images of 24-48 h after Mn-SiO2 nanoparticle injection showed significantly higher hyperintense in HCC tissue compared to the recovered parenchymal tissue, which was observed during the initial period of contrast injection… Mn-SiO2-enhanced T1-weighted MR images provided sufficient contrast to distinguish HCC tissues from normal liver tissues 24 to 48-h after contrast agent injection.

Response to arguments
Applicant argues that amended Claim 20 now requires the following specific MRI change patterns compared to the normal liver tissue, and the art of record is completely silent on the above features as well: (1) HCC has a pattern in which the hepatic cell carcinoma begins to brighten at the time the normal liver tissue reaches the maximum brightness and then maintains the brightness; (2) CAC has a pattern in which the CAC is maintained in a dark state, is gradually brightened in darker state than the normal liver tissue, or has a bright circle only in the rim over time after administering the contrast agent… 
Applicant’s arguments have been fully considered but are not found to be persuasive.  It is respectfully submitted that Lee meets the MRI patterns of normal liver and HCC, as claimed.  Accordingly, HCC is differentiated (i.e. from CAC) because HCC is identified by the MRI change pattern compared with normal liver. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20, 27, 28, 30-32, 35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 2016023963, English language translation) in view of Lanza (J. Nucl. Cardiol., 2004, p. 733-43).
Lee teaches liver specific manganese doped silica nanoparticles that release manganese ions (Mn2+) under acidic conditions, and their use in MRI imaging and diagnosing diseases or disorders with abnormalities in the liver or spleen, HCC (eg, abnormal growth of cells, ie, formation of tumor cells, as set forth above.
With regard to claim 35, Lee does not specifically teach monitoring therapeutic treatment. 
Lanza teaches that MR nanoparticulate agents afford the opportunity not only for targeted diagnostic studies but also for image-monitored site-specific therapeutic delivery, much like the “magic bullet” envisioned by Paul Erhlich 100 years ago. Combining high-resolution MR molecular imaging with drug delivery will facilitate verification and quantification of treatment (ie, rational targeted therapy) and will offer new clinical approaches to many diseases (abstract).  Importantly, targeted paramagnetic nanoparticles can serve as a unique platform to diagnose, treat, and monitor therapy in early disease (page 740).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the contrast agents to perform imaging of tumor therapy when the teaching of Lee is taken in view of Lanza.  Each of Lee and Lanza are directed to nanoparticles for use in magnetic resonance imaging.  One would have been motivated to image therapy progress upon treatment of liver tumor, with a reasonable expectation of success, because Lanza teaches that nanoparticles for use in magnetic resonance imaging can be used to monitor disease therapy.

Claims 20, 27, 28, 30-32, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 2016023963, English language translation) in view of
Yu et al. (J. Am. Chem. Soc., 2016, 138, p. 9881-9894).
Lee teaches liver specific manganese doped silica nanoparticles that release manganese ions (Mn2+) under acidic conditions, and their use in MRI imaging and diagnosing diseases or disorders with abnormalities in the liver or spleen, HCC (eg, abnormal growth of cells, ie, formation of tumor cells, as set forth above.
With regard to claim 36, Lee does not specifically teach hollow nanoparticles. 
Yu teaches that “manganese extraction” sensitive to tumor microenvironment was enabled in manganese-doped hollow mesoporous silica nanoparticles (designated as Mn-HMSNs) to fast promote the disintegration and biodegradation of Mn-HMSNs, further accelerating the breakage of Si−O−Si bonds within the framework. The fast biodegradation of Mn-HMSNs sensitive to mild acidic and reducing microenvironment of tumor resulted in much accelerated anticancer drug releasing and enhanced T1-weighted magnetic resonance imaging of tumor (abstract).  
“Manganese extraction” refers to the breaking-up and subsequent releasing of Mn ions from the framework of Mn-doped HMSNs under either mild acidic or reducing microenvironment (page 9882).  See also scheme 1 showing Mn2+ release in acidic conditions.
Figure 8 shows the MRI-signal intensity over 60 minutes of in vivo T1-weighted MR imaging of tumor-bearing mice after intravenous administration of PEG/Mn-HMSNs and the quantitative signal intensities of liver and tumor.  Tumor was grown from Hep G2 xenograft (human liver cancer cell line), see page 9884, Figure 4 and 1.  Accordingly, the nanoparticles are considered to be liver specific, as imaging of liver and liver tumor cells by in vivo T1-weighted MRI were observed.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide manganese-doped hollow mesoporous silica nanoparticles as functionally equivalent MRI contrast agents in the methods of visualization in liver MR images if Lee when the teaching of Lee is taken in view of Yu.  One would have been motivated to do so, with a reasonable expectation of success, because both Lee and Yu teach release of Mn2+ ions under acidic conditions and detection of HCC.  Further Yu teaches that the hollow manganese-doped mesoporous silica nanoparticles provide the advantage of disintegration and biodegradation fast biodegradation and accelerated anticancer drug releasing and enhanced T1-weighted magnetic resonance imaging of tumor.

Claims 20-23, 27-34 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 2016023963, English language translation) in view of Lee et al. (Biomaterials, 2012, 33(13), p. 3560-7).
Lee teaches liver specific manganese doped silica nanoparticles that release manganese ions (Mn2+) under acidic conditions, and their use in MRI imaging and diagnosing diseases or disorders with abnormalities in the liver or spleen, HCC (eg, abnormal growth of cells, ie, formation of tumor cells, as set forth above.
With regard to claim 37, Lee does not specifically teach that the nanoparticles comprise a shell of manganese oxide and a silica coating. 
Lee teaches that MnO nanoparticles have been tested to engineer a delayed increase in MRI T1 relaxivity caused by cellular uptake via endocytosis into acidic compartments. Various coatings on core shell structured MnO nanoparticles were tested for those that had the lowest T1 relaxivity at pH 7.4, a pH where MnO does not dissolve into Mn2+ ions. The rate of dissolution and release of Mn2+ of the different coated MnO particles as well as changes in T1 relaxivity were measured at pH 5, a pH routinely obtained in the endosomal-lysosomal pathway. Of a number of coatings, silica coated MnO (MnO@SiO2) had the lowest relaxivity at pH 7.4 (0.29 mM1 sec1). About one third of the MnO dissolved within 20 min and the T1 relaxivity increased to that of free Mn2+ (6.10 mM1 sec1) after three days at pH 5. MRI of MnO@SiO2 particles injected into the rat brain showed time-dependent signal changes consistent with the in vitro rates. Thalamocortical tract-tracing could be observed due to the released Mn2+. Intravenous infusion of MnO@SiO2 particles showed little enhancement in any tissue except gallbladder. The gallbladder enhancement was interpreted to be due to endocytosis by liver cells and excretion of Mn2+ ions into the gallbladder. The MnO@SiO2 core shell nanoparticles show the best potential for delaying the release of MRI contrast until endocytosis into low pH compartments activate MRI contrast. The delayed enhancement may have benefits for targeting MRI contrast to specific cells and surface receptors that are known to be recycled by endocytosis (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide MnO/silica core shell as functionally equivalent nanoparticles as Mn-doped silica nanoparticles to image liver tumor when the teaching of Lee is taken in view of Lee.  One would have been motivated to do so with a reasonable expectation of success because each of the nanoparticles in Lee and Lee are taken up by Kupfer cells and release Mn2+ in acidic environment.  Liver tumor has differential pH from normal tissue, as taught by Lee, such that preferential uptake of Mn-SiO2 nanoparticles by Kupffer cells, which are located only in the parenchyma of normal liver and activate the MR imaging effect in an acidic endosomal environment. Mn-SiO2 nanoparticles did not affect the HCC tissue during the same period may be due to the lack of Cooper cells in the tissue.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618